DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/1/2022, on Pages 6-7, with respect to 35 USC 101, have been fully considered but they are not persuasive. Claims 1-15 are rejected under 35 USC 101. First, claim 1 recites a processor configured to “generate evaluation data of the flight route for selecting a UAV from among the plurality of UAVs to fly on the flight route…” The claim does not recite a step involving the selecting of a UAV. The claim only indicates that evaluation data is generated for selecting a UAV. Moreover, even if the claim recited a step indicating an actual “selecting” step, the selecting step is nonetheless a process that, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a processor.” That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. The generating or selecting step performed by a processor of a management device is recited at a high level of generality and merely automates the generating and selecting steps, therefore acting as a generic computer to perform the abstract idea. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Second, the same explanation applies to “managing a plurality of UAVs.” “Managing, obtaining, generating, and updating the data based on each flight” is a process that, under the broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “a processor.” That is, other than reciting “a processor,” nothing in the claim element precludes the step from practically being performed in the mind. The generating or selecting step performed by a processor of a management device is recited at a high level of generality and merely automates the managing, obtaining, generating, and updating steps, therefore acting as a generic computer to perform the abstract idea. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Third, as discussed above, the same explanation applies to the feature including “select a UAV.” The selecting step performed by a processor of a management device is recited at a high level of generality and merely automates the generating and selecting steps, therefore acting as a generic computer to perform the abstract idea. The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
Fourth, the newly submitted claim 16 is not rejected under 35 USC 101 and is patent eligible. Claim 16 recites a physical step wherein the selected UAV “travels” according to the flight route, indicating a physical practical application. 
Applicant’s arguments with respect to claim 1, on Pages 9-10, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “selecting a specific UAV…”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The claim recites “generate evaluation data of the flight route for selecting a UAV from among the plurality of UAVs to fly on the flight route based on the detection result.” This limitation does not state that a UAV is actually selected. Rather, it indicates that evaluation data of the flight route for selecting a UAV is generated. Nonetheless, for the sake of advancing prosecution, Roy teaches “selecting a UAV from among the plurality of UAVs to fly on the flight route based on the detection result,” as amended, in Paragraph 0060-0061 wherein central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410, which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for...In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402, central dispatch system 408 may select a specific UAV 404 to dispatch. Roy also teaches in Paragraph 0135 wherein a flight plan is determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. For example, a UAV may be configured to keep away from obstacles by at least a first distance when flying over high societal-consideration cost areas, but the UAV may be permitted to fly closer to obstacles when flying over rural areas having little or no social-consideration costs. 
Applicant’s arguments with respect to claim 5, on Pages 10-11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Roy teaches a “route score associate with a flight route” in Paragraph 0151 wherein the flight planner module 714 may use determined societal-consideration costs for different geographic areas to create a flight plan for a particular UAV. In line with the discussion above, in some examples, the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point. The flight planner module 714 may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the flight planner module 714 may then select a trajectory having a minimum societal-consideration cost. Roy also teaches see Paragraph 0132 wherein  additionally, in some examples, the computing device 600 may consider a predetermined importance measure of the flight when determining the flight plan. The predetermined importance measure may be indicative of an acceptable amount of societal-consideration costs to be incurred during flight of the particular UAV. Therefore, in some examples, the computing device may select the most efficient path (e.g., shortest route) having a societal-consideration cost that is less than an acceptable amount of societal-consideration costs, rather than selecting a trajectory having the minimum societal-consideration cost. The “societal-consideration costs” correspond to a “route score” and is associated with a flight route or trajectory.
Applicant’s arguments with respect to claim 6, on Page 11, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Roy teaches “select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned” in Paragraphs 0077-0086 wherein the UAV may or may not include various sensors. Roy also teaches in Paragraph 0025 wherein “a flight plan determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. As a result, the flight plan may desirably enhance the perceived safety of UAVs, e.g., by turning earlier than necessary in order to demonstrate clear awareness to bystanders of possible risks, for example.” This teaching indicates a selected UAV could be one that may not have sensor for detecting obstacles. The UAV could fly on a route where an obstacle will not be encountered within a minimum distance of the UAV, which corresponds to an obstacle not existing on the selected flight route. 
Applicant’s argument with respect to claims 2-4, 7-12 and 16, on Page 12, have been considered but are not persuasive for at least the reasons discussed regarding claim 1.
Applicant’s arguments with respect to claim 13, on Page 12, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The management device according to claim 5, wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles (see Paragraph 0170-0171 wherein furthermore, table 1000 of FIG. 10 also shows a minimum distance that a UAV should maintain between the UAV and other obstacles when flying over each of the geographic areas. For instance, because geographic area “2” has the highest societal-consideration cost, it also has the largest minimum distance of 50 meters. Note that the example minimum distances of table 1000 are not meant to be limiting. In other examples, if a societal-consideration cost of a geographic area is greater than zero, the minimum distance may be set to a predetermined distance (e.g., 50 meters), rather than having different minimum distances depending on the societal-consideration cost of a particular geographic area).  
Applicant’s arguments with respect to claim 14, on Page 12, have been considered but are moot because new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Roy (US9262929B1) teaches “the at least one processor is configured to recommend a UAV based on the evaluation data” in Paragraph 0060 wherein the central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410, which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for. In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch. The central dispatch system 408 may accordingly instruct the local dispatch system 410 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 410 may then operate its associated deployment system 412 to launch the selected UAV. In other cases, a central dispatch system 408 may forward a request for a UAV-related service to a local dispatch system 410 that is near the location where the support is requested, and leave the selection of a particular UAV 404 to the local dispatch system 410. 
Applicant’s arguments with respect to claim 15, on Page 13, have been considered but are moot because new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. It is assumed that applicant meant to write that the route score is increased more by an immovable obstacle than a “moveable obstacle” rather than an “immovable obstacle.” Sasao (US20190147751A1) teaches wherein “the route score is increased more by an immovable obstacle” than a movable obstacle, in Paragraph 0101 wherein the obstacle detecting unit 402 can measure the number of times that obstacles are detected in a fixed period of time. When the number of times that the obstacles are detected in a fixed period of time is less than a predetermined number, it can be determined that there is no obstacle. For example, one example can be when there are obstacles that dynamically change position (corresponds to movable obstacle) such as a bird. There can be cases where a bird is detected as an obstacle, it is detected as an object for an instant, but then leaves by a predetermined timing thereafter and is no longer detected as an obstacle. In this case, an obstacle temporarily detected does not affect the flight of the UAV 101. Therefore, the obstacle detecting unit 402 can carry out obstacle detection for a fixed period of time, and the obstacle detecting unit 402 can determine that there is no obstacle if the number of times that obstacles are detected is the number of times of detection less than a predetermined number of times in the fixed period of time; see also 0095 wherein the obstacle detecting unit 402 can detect obstacles in the path of the UAV 101. Obstacles can be objects that exist in the path of the UAV 101 and can affect the flight of the UAV 101. Buildings, structures such as bridges, trees, utility poles, overhead wires, and the like can be given as examples of obstacles (corresponds to immovable obstacles). As described in the example of a balcony, objects that are close to the destination that are a hindrance to landing can be examples of obstacles. For example, packages scattered on the destination balcony, sunshades, and the like can be given. Note that these are only examples, and an obstacle is not limited to these examples; see figure 6 wherein the obstacle detection score for case 1 is 55 (immovable obstacles such as buildings) and for case 2 is 0 (movable obstacle such as a bird).
Claim Objections
Claim16 objected to because of the following informalities:  Claim 16 recites “…by an immovable obstacle than an immovable obstacle,” but should instead recite, “…by an immovable obstacle than a movable obstacle.”  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	With respect to Step 1, the claims fall under the statutory category of a method for including at least one step.
	With respect to Step 2A—Prong 1, the claims recite a judicial exception. The claim recites the limitations of acquiring and generating data. These limitations, as drafted, are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of “at least one processor.”  That is, other than reciting “at least one processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “at least one processor” language, the claim encompasses a user acquiring a detection result, in the mind, from a device and then generating evaluation data, in the mind. The mere nominal recitation of a processor does not take the claim limitations out of the mental process grouping. Thus, each of the limitations in the claim recite a mental process.
With respect to Step 2A—Prong 2: the claims are not drawn to a practical application. The claim recites the additional element of “at least one processor” that performs the acquiring and generating steps. The acquiring and generating by a processor of a client device is recited at a high level of generality and merely automates the steps, therefore acting as a generic computer to perform the abstract idea.  The processor of a management device is claimed generically and is operating in its ordinary capacity and does not use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  The additional limitation is no more than mere instructions to apply the exception using a computer (the processor).
With respect to Step 2B, the claims are not drawn to an inventive concept. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda (US 10679509 B1) in view of Roy (US9262929B1).
Regarding claim 1, Yarlagadda teaches a management device that manages a flight route of a plurality of unmanned aerial vehicles (UAVs), comprising at least one processor configured to: 
acquire a detection result of an obstacle by a first UAV including an obstacle detection function (see Paragraph 35 for the obstacle detection application 106 may analyze the computer vision footage 308 corresponding to the piloted UAV flights to identify obstacles and also to generate the obstacle characteristics data by determining notable characteristics of the obstacles).
Yarlagadda fails to explicitly teach and generate evaluation data of the flight route for selecting a UAV to fly on the flight route based on the detection result.
However, Roy teaches generate evaluation data of the flight route for selecting a UAV to fly on the flight route based on the detection result (see Paragraph 0060-0061 wherein central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410 , which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for...In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch; see also Paragraph 0135 wherein a flight plan is determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. For example, a UAV may be configured to keep away from obstacles by at least a first distance when flying over high societal-consideration cost areas, but the UAV may be permitted to fly closer to obstacles when flying over rural areas having little or no social-consideration costs).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the selection of a UAV out of a plurality of UAVs functionality, as taught by Roy, for the purpose of desirably enhancing the perceived safety of UAVs, e.g., by turning earlier than necessary in order to demonstrate clear awareness of possible risks, for example (see Paragraph 0135 of Roy).
Regarding claim 2, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data based on whether an obstacle is detected in the acquired detection result (see Paragraph 17 for the obstacle detection application 106 may analyze the computer vision footage to identify the obstacles and associated characteristics thereof such as, for example, to generate obstacle characteristic data (corresponds to evaluation data)).  
Regarding claim 3, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data based on a type of an obstacle detected in the acquired detection result (see Paragraph 17-18 for the obstacle detection application 106 may determine a velocity of the obstacle 126, a shape of the obstacle 126, and/or any other type of characteristic discernable from the computer vision footage taken during the piloted UAV flights. The flight control service 102 may also receive flight path information corresponding to the piloted UAV flights that include course deviations of varying degrees in response to unanticipated obstacles of varying types and/or characteristics).  
Regarding claim 4, Yarlagadda teaches the management device according to claim 1, wherein in a case where the first UAV flies on a second flight route so as to avoid an obstacle detected during flight of the first flight route, the at least one processor is configured to generate both the evaluation data of the first flight route and the evaluation data of the second flight route (see Paragraph 47 for a new optimal course deviation (corresponds to a second flight route) that may be calculated based on corresponding degrees of the new individual indicators identified at block 410. For example, based on an obstacle that enters the autonomous UAV's 132 FOV at a distance of 300 feet from the UAV 132 an optimal course deviation may include a sharp 45 degree bank away from the obstacle whereas if the obstacle were identified at 1500 feet from the UAV the optimal course deviation may include a relatively slighter 20 degree bank away from the obstacle).  
Regarding claim 5, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to generate the evaluation data in which a route score is associated with the flight route, and the at least one processor is configured to select a UAV to fly on the flight route based on the route score assigned to the flight route and a flight score that is set for each UAV in advance.
However, Roy teaches the management device according to claim 1, wherein the at least one processor is configured to generate the evaluation data in which a route score is associated with the flight route (see Paragraph 0151 wherein the flight planner module 714 may use determined societal-consideration costs for different geographic areas to create a flight plan for a particular UAV. In line with the discussion above, in some examples, the flight planner module 714 may perform a rapidly exploring random tree (RRT) algorithm, or other similar algorithm, to generate a plurality of trajectories between a starting point and an ending point. The flight planner module 714 may then compute a societal-consideration cost for various candidate trajectories based on the societal-consideration costs of the different areas over which the trajectory would take a UAV. And the flight planner module 714 may then select a trajectory having a minimum societal-consideration cost), 
and the at least one processor is configured to select a UAV to fly on the flight route based on the route score assigned to the flight route and a flight score that is set for each UAV in advance (see Paragraph 0132 wherein  additionally, in some examples, the computing device 600 may consider a predetermined importance measure of the flight when determining the flight plan. The predetermined importance measure may be indicative of an acceptable amount of societal-consideration costs to be incurred during flight of the particular UAV. Therefore, in some examples, the computing device may select the most efficient path (e.g., shortest route) having a societal-consideration cost that is less than an acceptable amount of societal-consideration costs, rather than selecting a trajectory having the minimum societal-consideration cost; see Paragraph 0061 wherein when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 6, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned.
However, Roy teaches the management device according to claim 1, wherein the at least one processor is configured to select a second UAV including no obstacle detecting function as a UAV that flies on the flight route to which the route score indicating that an obstacle is unlikely to exist on the flight route is assigned (see Paragraphs 0077-0086 wherein the UAV may or may not include various sensors; see Paragraph 0025 wherein a flight plan determined by the computer-based flight planner may indicate a minimum distance from obstacles for the UAV to maintain during one or more segments of the flight. The minimum distance may be proportional to the societal-consideration cost of an area in which the UAV is flying over. As a result, the flight plan may desirably enhance the perceived safety of UAVs, e.g., by turning earlier than necessary in order to demonstrate clear awareness to bystanders of possible risks, for example).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the selection of UAV and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claims 7 and 8, see the corresponding limitations of claim 1. 
Regarding claim 9, Yarlagadda teaches the management device according to claim 1, wherein the at least one processor is configured to update the generated evaluation data based on the detection result (see Paragraph 12 wherein the optimal deviation model may be updated over time by the machine learning engine as data correlations evolve over time, e.g. as pilot behavior changes responsive to evolving regulations and/or best practices; see also Paragraph 39 for the optimal deviation model 110 may evolve over time, via updates, such as changes to indicators, changes to weights, and/or other changes. As discussed above, the machine learning engine 104 may determine correlations between the obstacle characteristic data 312 and the deviation characteristic data 314. Thus, the machine learning engine 104 may determine identifiers and/or weights for use in the optimal deviation model 110, which may be stored in the model data 214).  
Regarding claim 10, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data in each flight of a plurality of UAVs (see Paragraph 27 for each of the individual flight paths 216 are representative of a corresponding pilot's reaction to various obstacles. For example, the controlling pilot corresponding to flight path 216(1) appears to have a tendency to perform relatively large course deviations in response to various obstacles. In particular, path 216(1) indicates that a piloted UAV 114 was caused to perform large course deviations in response to the obstacles 204 and 208; see also Paragraph 46 wherein a substantially live stream of computer vision footage may be monitored during an autonomous UAV flight to identify new occurrences of the indicators in associated with new obstacles, e.g. obstacles 204′ and 208′ (corresponds to updating). For example, an autonomous UAV 132 may be configured with the autopilot module 112 which may monitor computer vision footage taken by the autonomous UAV 132 to identify new obstacles and indicators associated with the new obstacles).  
Regarding claim 11, Yarlagadda teaches the management device according to claim 9, wherein the at least one processor is configured to update the generated evaluation data of the flight route according to a period during the flight route is not flown by the plurality of UAVs (see Paragraph 35 for example, each of a delivery UAV and a news organization UAV with a large camera mounted and hovering over a roadway  (corresponds to a period in which the UAV is not flying the flight route) are examples of UAVs which may be operating under specific objectives such that erratic behavior is unlikely).  
Regarding claim 12, Yarlagadda teaches the management device according to claim 3, wherein the at least one processor is configured to generate the evaluation data based on whether the obstacle is a moving object or an immovable object (see Paragraph 18 wherein the deviation characteristics application 108 may analyze the flight path information to identify notable characteristics of pilot performed course deviations. For example, the flight path data may reveal that slight course deviations are appropriate to avoid stationary obstacles such as the building cluster 124 while larger deviations are appropriate to avoid mobile obstacles such as the hot air balloon 126).  
Regarding claim 13, Yarlagadda teaches the management device according to claim 5, but fails to explicitly teach wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles.
However, Roy teaches the management device according to claim 5, wherein the flight score is set based on at least one of (i) size of range to detect obstacles by the UAV, (ii) distance of range to detect obstacles by the UAV, (iii) type of a device mounted on the UAV to detect obstacles, and (iv) whether a device is mounted on the UAV to detect obstacles (see Paragraph 0170-0171 wherein furthermore, table 1000 of FIG. 10 also shows a minimum distance that a UAV should maintain between the UAV and other obstacles when flying over each of the geographic areas. For instance, because geographic area “2” has the highest societal-consideration cost, it also has the largest minimum distance of 50 meters. Note that the example minimum distances of table 1000 are not meant to be limiting. In other examples, if a societal-consideration cost of a geographic area is greater than zero, the minimum distance may be set to a predetermined distance (e.g., 50 meters), rather than having different minimum distances depending on the societal-consideration cost of a particular geographic area).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 14, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to recommend a UAV based on the evaluation data.
However, Roy teaches wherein the at least one processor is configured to recommend a UAV based on the evaluation data (see Paragraph 0060 wherein the central dispatch system 408 may keep track of which UAVs 404 are located at which local dispatch systems 410, which UAVs 404 are currently available for deployment, and/or which services or operations each of the UAVs 404 is configured for (in the event that a UAV fleet includes multiple types of UAVs configured for different services and/or operations). Additionally, or alternatively, each local dispatch system 410 may be configured to track which of its associated UAVs 404 are currently available for deployment and/or which services or operations each of its associated UAVs is configured for. In some cases, when central dispatch system 408 receives a request for UAV-related service from an access system 402 , central dispatch system 408 may select a specific UAV 404 to dispatch. The central dispatch system 408 may accordingly instruct the local dispatch system 410 that is associated with the selected UAV to dispatch the selected UAV. The local dispatch system 410 may then operate its associated deployment system 412 to launch the selected UAV. In other cases, a central dispatch system 408 may forward a request for a UAV-related service to a local dispatch system 410 that is near the location where the support is requested, and leave the selection of a particular UAV 404 to the local dispatch system 410).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the recommending of UAVs and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).
Regarding claim 16, Yarlagadda teaches the management device according to claim 1, but fails to explicitly teach wherein the at least one processor is configured to transmit the flight route to the selected UAV.
However, Roy teaches the at least one processor is configured to transmit the flight route to the selected UAV (see Paragraph 0136 wherein the computing device 600 may also provide a determined flight plan to the deployment system 618 . The deployment system 618 may take various forms. In general, a deployment system may take the form of or include a system for physically launching UAV 620 . Further, deployment system 618 may be configured to launch one particular, such as UAV 620); wherein the selected UAV travels according to the flight route (see Paragraph 0174 wherein given the societal-consideration costs of the areas over which a UAV following each flight plan would travel, the computer-based flight planner may determine a societal-consideration cost associated with each flight plan. For example, since a UAV following flight plan “1”, the most efficient and direct route, would travel through geographic areas “1”, “3”, and “4”, the societal-consideration cost of flight plan “1” may be determined to be “9” (4+2+3=9)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, using the selection of UAVs and societal consideration cost functionality, as taught by Roy, for the purpose of automatically creating flight plans for UAVs, and in particular, to automatically creating flight plans that dynamically take various societal considerations into account (see Paragraph 0005 of Roy).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yarlagadda (US 10679509 B1) in view of Roy (US9262929B1) and in further view of Sasao (US20190147751A1).
Regarding claim 15, Yarlagadda and Roy teaches the management device according to claim 5, as discussed above, but fails to explicitly teach wherein the route score is increased more by an immovable obstacle than an immovable obstacle.
However, Sasao teaches the route score is increased more by an immovable obstacle than an immovable obstacle (see Paragraph 0101 wherein the obstacle detecting unit 402 can measure the number of times that obstacles are detected in a fixed period of time. When the number of times that the obstacles are detected in a fixed period of time is less than a predetermined number, it can be determined that there is no obstacle. For example, one example can be when there are obstacles that dynamically change position (corresponds to movable obstacle) such as a bird. There can be cases where a bird is detected as an obstacle, it is detected as an object for an instant, but then leaves by a predetermined timing thereafter and is no longer detected as an obstacle. In this case, an obstacle temporarily detected does not affect the flight of the UAV 101. Therefore, the obstacle detecting unit 402 can carry out obstacle detection for a fixed period of time, and the obstacle detecting unit 402 can determine that there is no obstacle if the number of times that obstacles are detected is the number of times of detection less than a predetermined number of times in the fixed period of time; see also 0095 wherein the obstacle detecting unit 402 can detect obstacles in the path of the UAV 101. Obstacles can be objects that exist in the path of the UAV 101 and can affect the flight of the UAV 101. Buildings, structures such as bridges, trees, utility poles, overhead wires, and the like can be given as examples of obstacles (corresponds to immovable obstacles). As described in the example of a balcony, objects that are close to the destination that are a hindrance to landing can be examples of obstacles. For example, packages scattered on the destination balcony, sunshades, and the like can be given. Note that these are only examples, and an obstacle is not limited to these examples; see figure 6 wherein the obstacle detection score for case 1 is 55 (immovable obstacles such as buildings) and for case 2 is 0 (movable obstacle such as a bird)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the machine learning engine to correlate characteristics of unanticipated obstacles that are identified during remotely piloted unmanned aerial vehicle (UAV) flights, as taught by Yarlagadda, and the selection of UAVs and societal consideration cost functionality, as taught by Roy, using the detection of immovable and movable obstacles, as taught by Sasao, for the purpose of changing a destination to a different region when it is difficult for a UAV to reach its destination (see Paragraph 0055 of Roy).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Schubert (US20190286124A1) teaches an example method may include receiving, from a client computing device, an indication of a target drop-off spot for an object within a first virtual model of a first region of a delivery destination. A second virtual model of a second region of the delivery destination may be determined based on sensor data received from one or more sensors on a delivery vehicle. A mapping may be determined between physical features represented in the first virtual model and physical features represented in the second virtual model to determine an overlapping region between the first and second virtual models. A position of the target drop-off spot within the second virtual model may be determined based on the overlapping region. Based on the position of the target drop-off spot within the second virtual model, the delivery vehicle may be navigated to the target drop-off spot to drop off the object.
Schmalzried (US10580311B2) teaches example embodiments can help to more efficiently charge unmanned aerial vehicles (UAVs) in a plurality of UAVs that provide delivery services. An example method includes: determining demand data indicating demand for item-transport services by the plurality of UAVs during a period of time; determining battery state information for the plurality of UAVs, wherein the battery state information is based at least in part on individual battery state information for each of two or more of the UAVs; based at least in part on (a) the demand data for item-transport services by the plurality of UAVs, and (b) the battery state information for the fleet of UAVs, determining respective charge-rate profiles for one or more of the UAVs; and sending instructions to cause respective batteries of the one or more of the UAVs to be charged according to the respectively determined charge-rate profiles.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth D Yang whose telephone number is (571)270-7486. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH YANG/               Examiner, Art Unit 3665                                                                                                                                                                                         
/FREDERICK M BRUSHABER/               Primary Examiner, Art Unit 3665